      Case 3:20-cv-00388-JAM Document 16 Filed 07/02/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
GEORGIANA COSTELLO                          :      CIVIL NO. 3:20-CV-00388
                                            :
       Plaintiff                            :
                                            :
v.                                          :
                                            :
COSTCO WHOLESALE                            :
CORPORATION                                 :
                                            :
       Defendant                            :      JULY 2, 2020

                     ANSWER AND AFFIRMATIVE DEFENSES

BY WAY OF ANSWER:

1.     As to Paragraph 1, the defendant lacks knowledge and information

sufficient to form a belief and, therefore, leaves plaintiff to her proof.

2.     As to Paragraph 2, the defendant admits that Costco Wholesale

Corporation owns, operates and maintains a Warehouse store located at 779

Connecticut Avenue and that said property includes a building and the adjacent

parking lot and means of egress/ingress. As to the remaining allegations, the

defendant lacks knowledge and information sufficient to form a belief and,

therefore, leaves plaintiff to her proof.



JURY TRIAL DEMANDED
       Case 3:20-cv-00388-JAM Document 16 Filed 07/02/20 Page 2 of 4




3.     Paragraph 3 is admitted.

4.     Paragraph 4 is denied as drafted.

5.     As to Paragraph 5, Costco Wholesale Corporation admits that generally it

owes its business invitees a non-delegable duty to exercise reasonable care to

maintain its property in a reasonably safe condition. The defendant denies that

Paragraph 5 is a full description of the non-delegable duty doctrine or the duties

owed by a premises owner under Connecticut law.

6-7.   As to Paragraphs 6 and 7, the defendant lacks knowledge and information

sufficient to form a belief and, therefore, leaves plaintiff to her proof.

7-8.   Paragraphs 7 and 8 are denied.

9.     As to Paragraph 9, Costco Wholesale Corporation admits that generally it

owes its business invitees a non-delegable duty to exercise reasonable care to

maintain its property in a reasonably safe condition. The defendant denies that

Paragraph 5 is a full description of the non-delegable duty doctrine or the duties

owed by a premises owner under Connecticut law.

10.    Paragraph 10 is denied.

11-14. As to Paragraphs 11 through 14, Costco Wholesale Corporation denies all

allegations of negligence and carelessness. As to the remaining allegations, the

defendant lacks knowledge and information sufficient to form a belief and,

therefore, leaves plaintiff to her proof.
      Case 3:20-cv-00388-JAM Document 16 Filed 07/02/20 Page 3 of 4




BY WAY OF AFFIRMATIVE DEFENSES:

      Plaintiff’s injuries and damages, if any, were caused by her own

contributory negligence and, therefore, her recovery is barred or must be

proportionately reduced in that:

      1. she failed to keep a proper lookout;

      2. she failed to exercise reasonable care for her own safety under the

          circumstances then and there existing; and

      3. she failed to observe and avoid the alleged defect.

                                   THE DEFENDANT,
                                   COSTCO WHOLESALE CORPORATION

                                          /s/ Miles Esty
                                   Miles Esty, Esq.
                                   Esty & Buckmir, LLC
                                   2340 Whitney Avenue
                                   Hamden, CT 06518
                                   Tel: (203) 248-5678
                                   Fax: (203) 288-9974
                                   E-Mail: mesty@estyandbuckmir.com
                                   Fed Bar No. CT#: 08867
      Case 3:20-cv-00388-JAM Document 16 Filed 07/02/20 Page 4 of 4




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT
GEORGIANA COSTELLO                          :       CIVIL NO. 3:20-CV-00388
                                            :
       Plaintiff                            :
                                            :
v.                                          :
                                            :
COSTCO WHOLESALE                            :
CORPORATION                                 :
                                            :
       Defendant                            :       JULY 2, 2020
                             CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2020 a copy of the defendant’s Answer and
Affirmative Defenses was filed electronically and served by mail on anyone unable
to accept electronic filing. Notice of this filing will be sent by e-mail to all parties by
operation of the Court’s electronic filing system or by mail to anyone unable to
accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.

                                     THE DEFENDANT,
                                     COSTCO WHOLESALE CORPORATION

                                            /s/ Miles Esty
                                     Miles Esty, Esq.
                                     Esty & Buckmir, LLC
                                     2340 Whitney Avenue
                                     Hamden, CT 06518
                                     Tel: (203) 248-5678
                                     Fax: (203) 288-9974
                                     E-Mail: mesty@estyandbuckmir.com
                                     Fed Bar No. CT#: 08867
